UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 OUMIE M. BITTAYE,
                                  Plaintiff,
                                                               18-CV-10553 (LLS)
                      -against-
                                                               TRANSFER ORDER
 U.S. DEPART. OF JUSTICE; DHS; U.S.C.I.S.,
                                  Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff has submitted this complaint seeking review of an October 30, 2018 order

denying his motion to reopen his removal proceedings. The Court transfers this action to the

United States Court of Appeals for the Second Circuit for the reasons set forth below.

                                           BACKGROUND

       The following facts are taken from the complaint: in 2002, Plaintiff, a Gambian national,

lawfully entered the United States and applied for asylum. In the same year, immigration

authorities issued a deportation order. Despite this order, Plaintiff remained in the United States.

       In 2016, when Plaintiff was eligible to “reapply” for adjustment of his status, his U.S.

citizen son filed an I-485 Application to Adjust Status, which is still pending. (Compl. at 5.) Also

in 2016, Plaintiff’s then-lawyer filed a request to reopen Plaintiff’s removal proceedings and

asked the government to join in the motion, pursuant to a policy of the Department of Homeland

Security, U.S. Immigration and Customs Enforcement (ICE) regarding prosecutorial discretion. 1




       1
         On June 17, 2011, ICE issued a memorandum explaining that prosecutorial discretion
should include cases where ICE would “respond[ ] to or join[ ] in a motion to reopen removal
proceedings and to consider joining in a motion to grant relief or a benefit.” U.S. I.C.E., Policy
No. 10075.1, Memorandum from Director John Morton, June 17, 2011, https://bit.ly/2iJRcQ2.
       On May 20, 2017, the Department of Homeland Security approved Plaintiff’s Petition for

Alien Relative (“Form I-130”).

       According to public records, on October 30, 2018, the Board of Appeals (BIA) denied

Plaintiff’s motion to reopen. According to the United States Court of Appeals for the Second

Circuit’s electronic filing system, Plaintiff did not file a petition for review of the BIA’s October

30, 2018 decision.

       Plaintiff filed this action on November 13, 2018.

                                           DISCUSSION

       On May 11, 2005, the REAL ID Act of 2005 (“REAL ID Act” or “Act”) was enacted.

Under the REAL ID Act, “a petition for review filed with an appropriate court of

appeals . . . shall be the sole and exclusive means for judicial review of an order of removal

entered or issued under any provision of this [Act].” 8 U.S.C. § 1252(a)(5). Similarly, district

courts do not have jurisdiction to review BIA decisions denying motions to reopen removal

proceedings. See, e.g., Sai Ping Chen v. Mukasey, 257 F. App’x 437, 438 (2d Cir. 2007) (holding

that “the district court properly concluded that it had no jurisdiction to review [the] habeas

petition requesting that the court vacate and reverse the BIA’s . . . 2003 decision denying her

motion to reopen”). But courts of appeals do have jurisdiction to review such decisions. Kucana

v. Holder, 558 U.S. 233, 252-53 (2010) (holding that “[a]ction on motions to reopen . . . remain

subject to judicial review”).

       Generally, a motion to reopen must “be filed within 90 days of the date of entry of a final

administrative order of removal.” 8 U.S.C. § 1229a(c)(7)(C)(i). But “[a]mong matters excepted

from the 90-day limitation are motions to reopen asylum applications because of changed

conditions in the country of nationality or removal.” Kucana, 558 U.S. at 238 (citing

§ 1229a(c)(7)(C)(ii)).
                                                  2
        Plaintiff seeks review of the BIA’s decision denying his motion to reopen his removal

proceedings that he asserts involved an asylum application. Because this Court lacks jurisdiction

to consider Plaintiff’s challenge to the BIA’s order denying his motion to reopen, Plaintiff must

file this petition in the United States Court of Appeals for the Second Circuit. See 8 U.S.C.

§ 1252(a)(5), (b)(2).

                                           CONCLUSION

        The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. In the interest of justice, this action is

transferred to the United States Court of Appeals for the Second Circuit. See 8 U.S.C.

§ 1252(b)(1), (2); 28 U.S.C. § 1631.

        The Court certifies, under 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

        The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:    May 21, 2019
           New York, New York

                                                                   Louis L. Stanton
                                                                      U.S.D.J.




                                                    3
